Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5,7-13,15-20 are allowed and remembered as claims 1-18. The original Claims 6 and 14 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1 and the corresponding claims 9 and 17, 
A method for assisting a driver of a host vehicle to drive with precaution, coincident with or after determining from one or more host vehicle sensors or cameras arranged to monitor an environment of the host vehicle, other road users, and at least one particular feature associated with a traffic situation of the host vehicle, and applying at least one hypothesis related to at least one hypothetical threat that may arise based on the determined other road users and the at least one particular feature, the method comprising: analyzing an out-of-the-loop condition of the host vehicle driver based on one or more of host vehicle driver eye movement, host vehicle driver activity, host vehicle equipment sensor data, and host vehicle driver periods of attention and inattention over a period of time prior to applying the at least one hypothesis related to the at least one hypothetical threat, wherein analyzing the out- of-the-loop condition of the host vehicle driver comprises identifying one or more of inappropriate off-path (or off-threat) long glance durations, inappropriate on-path (or on-threat) short glance durations, and detection of a series of on-and-off glances over a window of time and comparing observed glance patterns to reference patterns of attentive and skilled driver eye movements to determine appropriateness and inappropriateness of the observed glance patterns; setting or estimating, based in part on the out-of-the-loop condition, a host vehicle driver level of attention threshold required to handle the at least one hypothetical threat and estimating a time until that host vehicle driver level of attention will be required; deriving, from one or more host vehicle driver-monitoring sensors of the host vehicle, a current host vehicle driver level of attention; determining if the set or estimated required host vehicle driver level of attention threshold exceeds the current host vehicle driver level of attention; and if the set or estimated required host vehicle driver level of attention threshold exceeds the current host vehicle driver level of attention, producing at least one of a visual, acoustic, haptic information, and brake impulse prompt to a host vehicle driver environment to promote increased host vehicle driver-attention to the at least one hypothetical threat and/or triggering at least one of -2-Attorney Docket No.: P2416US01PATENT automated braking and steering of the host vehicle to promote an increase in safety margin to the at least one hypothetical threat.
The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Huang et al. (US 2018/0099679) shows an apparatus and method for controlling a user situation awareness modification of a user of a vehicle as the claimed invention. Newly found prior art, Seppelt et al. (US 2018/0072327) shows glances classification which detection of a series of on-and-off glances. 
analyzing an out-of-the-loop condition of the host vehicle driver based on one or more of host vehicle driver eye movement, host vehicle driver activity, host vehicle equipment sensor data, and host vehicle driver periods of attention and inattention over a period of time prior to applying the at least one hypothesis related to the at least one hypothetical threat, wherein analyzing the out- of-the-loop condition of the host vehicle driver comprises identifying one or more of inappropriate off-path (or off-threat) long glance durations, inappropriate on-path (or on-threat) short glance durations, and detection of a series of on-and-off glances over a window of time and comparing observed glance patterns to reference patterns of attentive and skilled driver eye movements to determine appropriateness and inappropriateness of the observed glance patterns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HOI C LAU/Primary Examiner, Art Unit 2689